Order entered June 8, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00377-CV

     CITY OF GARLAND, TEXAS AND GARLAND CIVIL SERVICE
                   COMMISSION, Appellants

                                       V.

                              JON JORDAN, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-12515

                                    ORDER

      Before the Court is appellants’ June 4, 2021 unopposed motion for extension

of time to file their brief. We GRANT the motion and ORDER the brief be filed

no later than July 6, 2021.


                                            /s/   CRAIG SMITH
                                                  JUSTICE